OFFICE   OF THE   ATTORNEY       GENERAL    OF TEXAS
                                 AUSTIN




 ..




                              thedebt~eatlowdlns8id
                              ebt of ury saeh 8ity, aan
                               for the parporeof paybIg
                          fbeCon8tltutlenofth~ St8te
                           mn@ttlng so the rotems of
          soidcityapropositiontode-ewl&lier
          the roters of sad aity are la frter of or are
          against the lasauroe of'so& EsndsP
       Artlale  ll Seotion d       of the Coastitatioaproridee
titits hwing   more than flte       thowsad    t8Q00)   lnh&bMaats
adopt or maend their charter        sableat to ~110thlinitations
m8ybepr~ed~tbeLegWatrPsr                     aadprotidiagthat
oharter    or   any ordlnanoe   passed saber   m&d   ebvtar   ahdll
I




    -.